IN THE COURT OF APPEALS OF TENNESSEE
                            AT KNOXVILLE
                             Assigned on Briefs April 12, 2001

            MARTIN E. WALKER v. HOWARD CARLTON, ET AL.

                      Appeal from the Circuit Court for Johnson County
                          No. 1885    Thomas J. Seeley, Jr., Judge

                                     FILED MAY 11, 2001

                                 No. E2001-00171-COA-R3-CV


The Plaintiff, an inmate of the Penal System of this State, sues various prison officials and the
American Correctional Association for damages incident to other inmates stealing his property and
assaulting him. The Trial Court dismissed the case as to all Defendants. We affirm under the
authority granted by Rule 10 of this Court.

       Tenn.R.App.P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed;
                                    Cause Remanded

HOUSTON M. GODDARD , P.J., delivered the opinion of the court, in which HERSCHEL P. FRANKS and
Charles D. Susano, Jr., JJ., joined.

Martin E. Walker, Mountain City, Tennessee, Appellant, Pro Se

Paul G. Summers, Attorney General and Reporter, Michael Moore, Solicitor General, and Pamela
S. Lorch, Assistant Attorney General, Nashville, Tennessee, for the Appellees, Howard Carlton,
Bobby Colson, Harold Angel, Jim Rose, Jeff Tester, and Tennessee Department of Corrections

No Representation on Appeal by American Correctional Association


                                            OPINION


       This is a suit by Martin E. Walker, an inmate in the Northeast Correctional Complex located
in Mountain City, against Warden Howard Carlton, Inmate Relations Coordinator, Bobby Colson,
Unit Manager, Harold Angel, Assistant Commissioner, Jim Rose, Tennessee Department of
Corrections Officer, Jeff Tester, and the American Correctional Association.

         His suit seeks damages because, according to the complaint, the Defendants failed to repair
his cell door after being notified by him, which resulted in an incident occurring on June 21, 1998.
On this date Mr. Walker awoke at approximately 6:00 a.m. and found two inmates stealing from his
locker. Thereafter, he was assaulted by the inmates, resulting in his arm and leg being cut, his nose
being broken, a concussion and a dislocated finger.

        The Trial Judge sustained the motion of the individual Defendants to dismiss because Mr.
Walker failed to comply with certain provisions of the Tennessee Code relative to suits by inmates--
particularly T.C.A. 41-21-805.1

        The American Correctional Association filed a motion to dismiss, supported by an affidavit
of its Executive Director, which, of course, converted the motion to dismiss into one for summary
judgment.

         The thrust of the affidavit is that the Association is a private organization not affiliated with
any law enforcement agencies and, consequently, the cause of action which the Association perceives
is one for violating Mr. Walker’s civil rights, cannot be maintained against it. The affidavit also
recites that the Association has no authority except to make recommendations as to improvement
of the Penal Facility.

        Our review of the record persuades us this is an appropriate case for affirmance under Rule
10 of this Court.

        For the foregoing reasons the judgment of the Trial Court is affirmed and the cause remanded
for collection of costs below. Costs of appeal are adjudged against Mr. Walker.



                                                         _________________________________________
                                                         HOUSTON M. GODDARD, PRESIDING JUDGE



         1
                    41-21-805. Affidavit of inab ility to pay – Re quirements. – (a) Any inmate who files a claim with
an affidavit of inability to pay costs shall file a separate affidavit with the following information:
          (1) A complete list of every lawsuit or claim previously filed by the inmate, without regard to whether the inmate
was incarcerated at the time any claim or action was filed; and
          (2) For each claim or action listed in subsection (a):
           (A) The operative fa cts for which re lief was sought;
           (B) The case name, case number and court in which the suit or claim was filed;
           (C) The legal theory on which the relief sought was based;
           (D) The identification of each party named in the action; and
           (E) The final result of the action, including dismissal as frivolous or malicious under this part or otherwise.
          (b) If the affidavit filed under this section states that a previous suit was dismissed as frivolous or malicious,
the affidavit must sta te the date of the final order affirm ing the dismissa l.
          (c) The a ffidavit must be a ccomp anied by a c urrent certified c opy of the inm ate’s trust accou nt statement.




                                                            -2-